658 So. 2d 511 (1994)
Michael Douglas BANKS
v.
STATE.
CR-92-1401.
Court of Criminal Appeals of Alabama.
March 4, 1994.
Rehearing Denied March 3, 1995.
*512 James H. Evans, Atty. Gen., and Jack Willis, Asst. Atty. Gen., for appellee.
McMILLAN, Judge.
Michael Douglas Banks appeals from the denial of his petition for post-conviction relief.
On November 14, 1990, Banks was convicted of manslaughter, a violation of § 13A-6-3, Code of Alabama 1975. He was sentenced to 18 years' imprisonment. He did not pursue a direct appeal of his conviction. He did file, on January 26, 1993, a petition for post-conviction relief pursuant to Rule 32, Ala. R.C.P. That petition was denied.
Because Banks's Rule 32 petition was not filed in the form required by Rule 32.6(b), A.R.Cr.P., the petition was due to be returned to the appellant with instructions to file a verified petition in the proper form. Therefore, jurisdiction of this case is transferred to the trial court with instructions to set aside its order denying the petition and to return the petition to Banks so that he can have the opportunity to file a petition in the proper form. Drayton v. State, 600 So. 2d 1088 (Ala.Cr.App.1992) (and cases cited therein).
APPEAL DISMISSED.
All Judges concur.